                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION

STEVEN WAYNE RUSSELL                            §
v.                                              §    CIVIL ACTION NO. 6:18cv244
TDCJ-SKYVIEW UNIT                               §


                                   ORDER OF DISMISSAL


        The above-entitled and numbered civil action was referred to United States Magistrate Judge
John D. Love. The Report and Recommendation of the Magistrate Judge, which contains proposed
findings of fact and recommendations for the disposition of such action, has been presented for
consideration. No objections were filed. The court concludes that the findings and conclusions of
the Magistrate Judge are correct and adopts the same as the findings and conclusions of the court.
It is therefore

        ORDERED that the above-styled civil action is DISMISSED without prejudice. All

motions not previously ruled upon are DENIED.

              .   SIGNED this the 21st day of May, 2019.




                                                           _______________________________
                                                           RICHARD A. SCHELL
                                                           UNITED STATES DISTRICT JUDGE




                                                1
